   Case 1:19-cv-06847-EK Document 10 Filed 03/25/20 Page 1 of 2 PageID #: 27




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
JEROME WALDO,                                                      STIPULATION AND
                                                                   ORDER OF REMAND
                                        Plaintiff,
                                                                   Civil Action
                    -against-                                      CV-19-6847

COMMISSIONER OF SOCIAL SECURITY,                                   (Komitee, J.)

                                        Defendant.
--------------------------------X

         IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff,

JEROME WALDO and counsel for the defendant COMMISSIONER OF SOCIAL SECURITY,

that pursuant to the fourth sentence of 42 U.S.C. § 405(g), which is made applicable to

Supplemental Security Income ("SSI") claims by 42 U.S.C. § 1383(c)(3), the Commissioner's

final decision dated June 4, 2019, is reversed, and plaintiffs claim for Disability Insurance

Benefits and SSI protectively filed on November 21, 2016 are remanded for further administrative

proceedings.        Upon remand, the Administrative Law Judge will: (1) offer the plaintiff the

opportunity for a new hearing; (2) take further action to complete the administrative record; and

(3) issue a new decision.
  Case 1:19-cv-06847-EK Document 10 Filed 03/25/20 Page 2 of 2 PageID #: 28




       The Clerk ofthe Court shall enter judgment in this case once this Stipulation and Order

has been signed and so ordered by the Court.

Dated: Brooklyn, New York
        March h ,2020

               'f
                                                          iROME WALDO
                                                       ^Pro Se Plaintiff
                                                        240 Lott Avenue, Apt.6C
                                                        Brooklyn, New York 11212
                                                        (347)775-9548


Dated: Brooklyn, New York
       March 9, 2020

                                                        RICHARD P. DONOGHUE
                                                        United States Attorney
                                                        Eastern District of New York
                                                        Attorneyfor Defendant
                                                        271 Cadman Plaza East, 7^'' Floor
                                                        Brooklyn, New York 11201


                                                By:     , /s/Sean P. Greene
                                                        SEAN P. GREENE
                                                       Assistant United States Attorney
                                                       (718)254-6484
                                                        sean.greene@usdoi.gov



SO ORDERED:




 s/Eric R. Komitee March 25, 2020

HONORABLE ERIC R. KOMITEE
UNITED STATES DISTRICT JUDGE




Waldo V. Commissioner ofSocial Security, CV-19-6847(EK)- Stipulation and Order ofRemand
